UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-2065


COSANDRA R. CARR,

                Plaintiff – Appellant,

          v.

PRINCE GEORGE’S COUNTY, MARYLAND,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cv-02554-RWT)


Submitted:   August 18, 2010                 Decided:   August 30, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cosandra R. Carr, Appellant Pro Se.      Tonia Yvetta Belton-
Gofreed, Associate County Attorney, Upper Marlboro, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cosandra R. Carr appeals the district court’s order

granting     Prince     George’s      County,      Maryland’s      summary      judgment

motion on her employment discrimination claims, brought pursuant

to   Title   VII   of    the    Civil      Rights    Act   of   1964,      as   amended,

42 U.S.C. §§ 2000e to 2000e-17 (2006).                      We have reviewed the

record and find no reversible error.                 Accordingly, we affirm the

district court’s order.             See Carr v. Prince George’s Cnty., MD,

No. 8:07-cv-02554-RWT (D. Md. Aug. 17, 2009).                       We dispense with

oral   argument       because       the    facts    and    legal    contentions     are

adequately     presented       in    the    materials      before    the    court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2